 Fill in this information to identify your case:

 Debtor 1                 Chunga Becky Hsu
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Union Bank                                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 1444 Los Alamos Road Santa                               Reaffirmation Agreement.
    property       Rosa, CA 95409 Sonoma                                    Retain the property and [explain]:
    securing debt: County
                   5,500 sq.ft. 3 bedrooms, 3.5
                   bathrooms. Small cottage on
                   property.
                   Residence purchased in 1998
                   for $780K.
                   Debtor estimates property is
                   worth $1.4 million, based on
                   appraisal fro                                          Continue making payments



    Creditor's         Union Bank                                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       1444 Los Alamos Road Santa                         Reaffirmation Agreement.
                         Rosa, CA 95409 Sonoma
                         County
                         5,500 sq.ft. 3 bedrooms, 3.5

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




                Case: 19-10886                 Doc# 4            Filed: 12/12/19        Entered: 12/12/19 17:16:01      Page 1 of 2
 Debtor 1       Chunga Becky Hsu                                                                      Case number (if known)


     property       bathrooms. Small cottage on                             Retain the property and [explain]:
     securing debt: property.
                    Residence purchased in 1998
                    for $780K.
                    Debtor estimates property is
                    worth $1.4 million, based on
                    appraisal fro                                         Continue making payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Hansel BMW of Santa Rosa                                                                            No

                                                                                                                                  Yes

 Description of leased        BMW i3S lease. $402.72/mo. 11/26/2018 through 11/25/2021
 Property:

 Lessor's name:               Telsa Finance LLC                                                                                   No

                                                                                                                                  Yes

 Description of leased        Telsa Model 3 lease. $588.52/mo. Lease Term 6/5/2019 through 6/4/2022
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Chunga Becky Hsu                                                         X
       Chunga Becky Hsu                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        December 12, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




              Case: 19-10886                   Doc# 4            Filed: 12/12/19        Entered: 12/12/19 17:16:01                      Page 2 of 2
